·'

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                             FILED
                                                                                                                                 NOV - 7 2018
                                           UNITED STATES DISTRICT COURT
                                                                                                                            CLERK. J_5. D!5TRI T COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA                                         ~~UTHEf~~.;lJiS'!"fltC(f'j) CJ~LIFORN!A
                                                                                                                                                       DEPUTY

                  UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE                                     I
                                      v.                                         (For Offenses Committed On or After November 1, 1987)
            BERNARDINO RODRIGUEZ-GONZALEZ
                                                                                    Case Number:         18CR4615-DMS

                                                                                 Sandra Resnick CJA
                                                                                 Defendant's Attorney
     REGISTRATION NO.                 79559298
     D -
     THE DEFENDANT:
     [g/ pleaded guilty to count(s)          1 of the Information
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                       Connt
     Title & Section                       Natnre of Offense                                                                          Nnmber(s)
     18 USC 1546(a)                        FRAUD AND MISUSE OF VISAS, PERMITS AND OTHER                                                      I
                                           ENTRY DOCUMENTS




         The defendant is sentenced as provided in pages 2 through                          2           of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D The defendant has been found not guilty on count(s)
     D Count(s)                                                                        dismissed on the motion of the United States.

     [g/   Assessment : $100.00 ordered waived.


           JVTA Assessment*: $
     D
           *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
     ~     No fine                   D Forfeiture pursuant to order filed                                                      , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                                  HON.D                 . A RA
                                                                                  UNITED STATES DISTRICT JUDGE




                                                                                                                                      18CR4615-DMS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                BERNARDINO RODRIGUEZ-GONZALEZ                                            Judgment - Page 2 of 2
CASE NUMBER:              18CR4615-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIXTY (60) DAYS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
        D at                                A.M.
        D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on


  at   ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       18CR4615-DMS
